Name: Commission Regulation (EEC) No 2709/87 of 9 September 1987 amending Regulation No 282/67/EEC on detailed rules for intervention for oil seeds
 Type: Regulation
 Subject Matter: consumption;  plant product;  trade policy
 Date Published: nan

 10 . 9 . 87 Official Journal of the European Communities No L 260/7 COMMISSION REGULATION (EEC) No 2709/87 of 9 September 1987 amending Regulation No 282/67/EEC on detailed rules for intervention for oil seeds (EEC) No 1917/87 (*) for seed the standard quality of which has a moisture cotent of 9 % ; whereas Regulation No 282/67/EEC should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1915/87 (2), and in particular Article 26(3) thereof, Whereas Article 7 of Commission Regulation No 282/ 67/EEC (3), as last amended by Regulation (EEC) No 1981 /87 (4), provides that increases or reductions are to be made in the intervention price paid for seed which is not of standard quality ; whereas, in view of price develop ­ ments during the 1985/86 marketing year the increases and reductions set out in Annex I to Regulation No 282/ 67/EEC should be altered ; whereas particular increases and reductions should be laid down for sunflower seed offered for intervention in Spain, in view of price levels in that Member State ; Whereas the intervention price for sunflower seed for the 1987/88 marketing year was fixed by Council Regulation HAS ADOPTED THIS REGULATION : Article 1 Reglation No 282/67/EEC is hereby amended as follows : 1 . In the second indent of Article 3 (2), the figure ' 10' is replaced by '9'. 2. Annex I is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 September 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30. 9. 1966, p . 3025/66. (2) OJ No L 183, 3 . 7 . 1987, p . 7. (3) OJ No L 151 , 13 . 7 . 1967, p . 1 . (&lt;) OJ No L 187, 7 . 7 . 1987, p . 6 . 0 OJ No L 183, 3 . 7. 1987, p . 14. No L 260/8 Official Journal of the European Communities 10 . 9 . 87 ANNEX 'ANNEX I I. Oil content of colza and rape seeds Price increases or reduction of 0,020 ECU per 0,100 kg of oil below or above 40 kg contained in 100 kg of seeds, the weight of which has been determined by the method defined in the Annex to Regulation (EEC) No 2681 /83 and the oil content of which has been adjusted accordingly. II . Oil content of sunflower seeds Price increase or reduction of 0,025 ECU per 0,100 kg of oil below or above 44 kg contained in 100 kg of seeds, the weight of which has been determined by the method defined in the Annex to Regulation (EEC) No 2681 /83 and the oil content of which has been adjusted accordingly. However, in the case of Spain, the increase or reduction referred to in the preceding subparagraph shall be 0,080 ECU'.